Citation Nr: 1745646	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-47 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating greater than 70 percent for service-connected depression.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



FINDINGS OF FACT

1. On September 25, 2017, prior to the promulgation of a decision in the appeal, the Veteran, with his representative, withdrew his claim for an increased rating greater than 70 percent for depression.

2. The Veteran's service connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the increased rating claim for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1964 through March 1966.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2013 rating decision.

The Veteran requested a hearing before the Board.  His representative subsequently arranged a pre-hearing conference with the undersigned, which was held in September 2017.  Based on the disposition of the claims below, the representative agreed to withdraw the Veteran's request for a hearing.

The Board notes that several pieces of evidence have been submitted subsequent to the September 2016 Statement of the Case.  However, as the Board is granting the Veteran's claim in full, there is no prejudice to the Veteran in continuing with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issue 1: Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 25, 2017, the Veteran's representative submitted a statement withdrawing the claim for entitlement to an increased rating greater than 70 percent for service-connected depression.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to that claim.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Issue 2: Entitlement to a TDIU

The Veteran reported last working as a baggage handler in 2006.  He has met the schedular criteria for a TDIU for the entire period on appeal with a combined disability rating of 90 percent.

Correspondence from the Veteran's treating physician dated August 2016 noted the Veteran was very forgetful and easily angered.  The physician noted the Veteran's chronic pain and depression made him totally unable to function in any type of employment.

In September 2016, the Veteran underwent a private vocational assessment.  The examiner noted his previous employment as a baggage checker was considered physically demanding and unskilled in nature, having no directly transferable skills to lighter alternative employment.  The examiner conducted an extensive review of the Veteran's medical record, noting that his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities caused fatigue, loss of physical stamina, and chronic pain.  Further, the Veteran had significant irritability and problems with anger management.  The examiner opined that the Veteran's disabilities, when considered together, resulted in a serious disabling condition that prevented him from being able to maintain substantial gainful employment even at the sedentary level.

Later in September 2016, the Veteran underwent a psychological evaluation.  After an extensive review of the Veteran's psychiatric record, the examiner opined that, even if he did not have orthopedic impediments, his mental condition alone would make him totally unemployable.  In support of his opinion, the examiner noted the Veteran's depression made him irritable and easily angered, which rendered him unemployable due to his inability to get along with coworkers.

Accordingly, the evidence shows that the combined impact of the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment in light of his education and occupational history.  Thus, entitlement to a TDIU is granted.










[Continued on Next Page]

ORDER

The issue of entitlement to an increased rating greater than 70 percent for service-connected depression is dismissed.

Entitlement to a TDIU is granted, pursuant to the applicable laws and regulations governing monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


